       Case 4:20-cv-00465-WS-MAF Document 9 Filed 12/14/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JEREMIAH VINCENT ISAAC,
D.O.C. #Y49695,

      Plaintiff,

v.                                                          4:20cv465–WS/MAF

FLORIDA DEPARTMENT OF
CORRECTIONS, and LIBERTY
CORRECTIONAL INSTITUTION,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed November 10, 2020. The magistrate judge recommends that this

case be dismissed without prejudice for failure to prosecute and failure to comply

with a court order. Plaintiff has filed no objections to the report and

recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.
      Case 4:20-cv-00465-WS-MAF Document 9 Filed 12/14/20 Page 2 of 2



                                                                             Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 8) is adopted

and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and failure to prosecute the case.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             14th     day of     December      , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
